Citation Nr: 1422865	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  08-25 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for service-connected degenerative osteoarthritis of the right knee.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1978 to January 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2007 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board has determined that further development is needed before the Board can adjudicate the Veteran's claims for an increased rating for a right knee disability and a TDIU.  

The record raises the issue of consideration of an extraschedular rating for the Veteran's service-connected degenerative osteoarthritis of the right knee.  In addition, the Veteran has alleged that he is unable to maintain substantially gainful employment as a result of his right knee disability. 

Under the applicable VA regulations, a case may be submitted to the Under Secretary for Benefits or the Director of Compensation and Pension Service for the potential authorization of an extraschedular evaluation based upon a finding that the service-connected disorder presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  There must be sufficient evidence showing that a Veteran's disability picture is not contemplated by the rating schedule in order for the case to be referred for a determination of whether the assignment of an extraschedular rating is warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

In October 2009, an administrative law judge (ALJ) from the Social Security Administration (SSA) determined that the Veteran had been disabled as a result of his service-connected right knee disability and a non-service connected psychiatric condition.  The ALJ determined that the Veteran has not engaged in substantial gainful activity since March 2006.  He retained the ability to lift/carry less than 10 pounds occasionally and frequently, he could sit, stand or walk for less than two hours in an eight-hour work day, and he would be limited to performing simple/routine tasks in a low stress environment.  Further, the ALJ determined that the Veteran's acquired job skills do not transfer to other occupations within the functional capacity limitations outlined above.  Considering the Veteran's age, education, work experience and residual functional capacity, the ALJ concluded there are no jobs that exist in significant numbers in the national economy that the Veteran could perform.

A July 2009 VA examiner as well as a June 2012 VA examiner determined that the Veteran's right knee disability impacted his ability to work, and both examiners noted the Veteran's reports of being unemployed since 2002 due to right knee pain.  The Veteran also submitted letters in support of his claim from individuals who attested that the Veteran's right knee limited his ability to walk, bend and squat, and opined that he was unable to maintain gainful employment in his current profession as an electrician.  A VA opinion regarding the Veteran's employability has not been obtained.

It is the policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled and that veterans who fail to meet the schedular criteria for a total disability rating shall be considered for such a rating on an extraschedular basis.  38 C.F.R. § 4.16(b).  The Board is precluded from awarding TDIU on an extraschedular basis in the first instance, but must ensure that the claim is referred to the Director of VA's Compensation and Pension Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001). 

As the Veteran was deemed disabled by SSA due, in part, to his service-connected right knee disability and two VA examiners have noted impairments in his ability to work due to his right knee, the Board has determined that remand is necessary to ensure that the Veteran's claims are referred for consideration of entitlement to an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b).

The October 2009 SSA determination noted that medical improvement of the Veteran's condition is expected with appropriate treatment, and a continuing disability review is recommended in 18 months.  However, the SSA records on file do not reflect whether such medical review was ever undertaken.  The Board notes that the most recently dated record in the Veteran's claims file is the October 2009 decision from the SSA's Office of Disability Adjudication and Review.  The possibility that more recent SSA records could contain evidence relevant to the Veteran's claims cannot be foreclosed absent a review of those records.  As such, an attempt should be made to determine if the Veteran is currently receiving SSA disability benefits for a right knee disorder, and if so, to obtain any records currently associated with his award.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request any and all records dated since October 2009 related to the Veteran's claim of entitlement to disability benefits, to include any decision made by an Administrative Law Judge and any medical record relied upon by SSA in making its decision.  Any records obtained should be associated with the Veteran's claims folder.  Any negative reply must be included in the claims folder.

2.  Thereafter, refer the Veteran's claims to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), as well as a TDIU under 38 C.F.R. § 4.16(b).

3.  Then readjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

